DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-11, 15, 16, 19, 20, 22, 24, 25, 28, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “at least one electrode snap connector assembly for use on an active electrode of the physiological data acquisition assembly”. It is unclear if the “an active electrode” mentioned in this limitation is the same active electrode mentioned in line 4 of the claim (“no more than one active electrode”). For this examination, the limitation is being interpreted as “at least one electrode snap connector assembly for use on the active electrode of the physiological data acquisition assembly”. Claim 15 recites that a physiological data acquisition module is coupled to a single active electrode snap connector assembly and at least one reference electrode snap connector assembly, but then recites that the physiological data acquisition module is coupled to no more than one active-electrode snap connector assembly. These recitations are in direct contradiction with each other. If the physiological data acquisition module is coupled to both a single active electrode snap connector assembly and at least one reference electrode snap connector assembly, then it is not coupled to no more than one active-electrode snap connector assembly (by virtue of also being coupled to at least one reference electrode snap connector assembly). For this examination, claim 15 is being interpreted such that a physiological data acquisition module is coupled to at least one reference-electrode snap connector assembly, and also to only one active-electrode snap connector assembly. Furthermore, it is unclear whether or not an active-electrode snap connector assembly has a different structural configuration than a reference-electrode snap connector assembly. As best understood by the Specification, the electrode snap connector assemblies are all the same, wherein each snap connector assembly is capable of being used on either an active electrode, a reference electrode, or a ground electrode. Clarification is requested. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 15, 16, 19, 24, 25, 28, 30, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludving et al.’019 (US Pub No. 2008/0082019 – previously cited) in view of Caamano et al.’707 (US Pub No. 2007/0048707) further in view of Dacey, Jr. et al.’694 (US Pub No. 2009/0149694 – previously cited) further in view of Fadem et al.’916 (US Pub No. 2005/0215916 – previously cited) further in view of Mann’351 (USPN 5,800,351).
Regarding claims 1 and 15, Figure 1 of Ludving et al.’019 discloses a physiological data acquisition assembly having a head harness (Figure 1, wearable EEG arrangement 10), the physiological data acquisition assembly comprising: a physiological data acquisition module that includes at least one reference electrode and at least one active electrode (Figure 1, data acquisition module 30 connected to reference electrodes 28 and active electrodes 25, sections [0018-0019]), wherein the physiological data acquisition module is configured to: continuously monitor and record electroencephalography (EEG) signals collected from the at least one active electrode and the at least one reference electrode (sections [0019] and [0037]); generate data based on the recorded signals (sections [0031-0035]); store and wirelessly transmit the generated data (sections [0020], [0022-0023], [0033-0036] and [0039]); a head harness that includes: a base strap (Figure 1, headband 20); an upper housing portion configured to house the physiological data acquisition module and positionable on top of a head of a user when in use (Figure 1, upper housing portion of cross-band that houses physiological data acquisition module 30); and a plurality of longitudinally extending straps (Figure 1, strap comprising physiological data acquisition module 30, and strap comprising battery 50); wherein the base strap is configured to extend around the head of the user when in use (see Figure 1); at least one electrode snap connector assembly for use on the at least one active electrode of the physiological data acquisition assembly (active electrodes 25 of Figure 1, and see Figures 3A and 3B); at least one electrode snap connector assembly for use on a reference electrode of the at least one reference electrode of the physiological data acquisition assembly (reference electrode 28 of Figure 1, and see Figures 3A and 3B); and means for displaying, storing, processing and analyzing data transmitted by the physiological data acquisition module (sections [0023] and [0029] of Ludving et al.’019).
Ludving et al.’019 discloses all of the elements of the current invention, as discussed above, except for the physiological data acquisition module including no more than one active electrode. While Ludving et al.’019 discloses the use of multiple active electrodes 25 throughout its disclosure, it also mentions in section [0019] that “As understood by those of skill in the art, the number and configuration of the EEG electrodes 25 and the reference electrodes 28 may depend upon, for example, the subject’s medical history, a diagnostic task, etc.”. This indicates that any number of active electrodes may be used with its physiological data acquisition module depending on the diagnostic task. Figure 6 of Caamano et al.’707 teaches a single channel EEG physiological data acquisition module used to determine a subject’s emotional state (see ABSTRACT), the acquisition module comprising a reference electrode 38 and no more than one active electrode 36 (see description of Figure 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the physiological data acquisition assembly of Ludving et al.’019 to include a physiological data acquisition module that includes no more than one active electrode, such as the one taught by Caamano et al.’707, since Ludving et al.’019 explicitly states that the number of active electrodes used with its assembly depends on the diagnostic task, and the single channel EEG physiological data acquisition module of Caamano et al.’707 could be used to diagnose a subject’s emotional state.
Ludving et al.’019 in view of Caamano et al.’707 discloses all of the elements of the current invention, as discussed above, except for the physiological data acquisition module being configured to generate, store, and wirelessly transmit encrypted data based on the recorded signals. Dacey, Jr. et al.'694 teaches transmitting encrypted patient data in order to protect the privacy of a subject and ensure secure transmission of information (page 16, section [0152]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the physiological data acquisition module of Ludving et al.’019 in view of Caamano et al.’707 to be configured to record, store and transmit encrypted data, as taught by Dacey, Jr. et al.’694, since it would ensure secure transmission of information and protect the privacy of the subject.
Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 discloses all of the elements of the current invention, as discussed above, except for the at least one of the electrode snap connector assemblies including a noise reducing or cancelling amplifier configured to operate at an electrode connection level. Fadem et al.'916 teaches using a noise reducing or cancelling amplifier at an electrode connection level in order to improve the signal-to-noise ratio of biopotential measurements such as EEG signals (page 1, section [0010] - page 2, section [0015], and page 2, section [0028]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode snap connector assemblies of Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 to include a noise reducing or cancelling amplifier at the electrode connection level, as taught by Fadem et al.’916, since it would improve the signal-to-noise ratio of the EEG measurements.
Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 discloses all of the elements of the current invention, as discussed above, except for the plurality of longitudinally extending straps detachably securing the upper housing portion to the base strap. Mann’351 teaches an EEG head harness wherein a plurality of longitudinally extending straps detachably secure an upper portion of the head harness to a base strap (see Figures 2 and 8). Mann’351 discloses that by allowing the longitudinally extending straps to detachably secure to the base strap, the head harness is adjustable to different head sizes and head shapes (col. 1, lines 4-9, col. 2, lines 38-46, col. 3, line 61 – col. 4, line 12). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the head hardness of Ludving et al.’019 such that its longitudinal straps detachably secure the upper housing portion to the base strap, as taught by Mann’351, since it would allow the head harness to be adjusted to fit heads of different sizes and shapes.
Regarding claim 2, while Ludving et al.’019 fails to explicitly disclose that the physiological data acquisition module further comprises at least one electrode snap connector assembly for use on a biased ground electrode of the physiological data acquisition assembly, Official notice is being taken that it is well known in the art to include a biased ground electrode in addition to at least one reference electrode and at least one active/recording electrode in a diagnostic medical apparatus configured to acquire physiological signals from a subject (see references in the Conclusion section below for evidence that medical diagnostic equipment includes a biased ground electrode).
Regarding claim 4, the electrodes of Ludving et al.’019  are either contact or non-contact electrodes (as these cover all electrodes; also of note – the ABSTRACT and section [0024] of Ludving et al.’019 disclose that the electrodes are contact electrodes).
Regarding claim 7, Ludving et al.’019 discloses that the physiological data acquisition module further comprises an RF transmitter-receiver for transmitting data (section [0022]). As modified by Dacey, Jr. et al.’694, the transmitted data is encrypted.
Regarding claim 8, the physiological data acquisition module is configured to wirelessly transmit the recorded and stored encrypted data to a receiver of an RF transmitter-receiver, the receiver selected from at least one member of the group consisting of a cellular telephone, smart-phone and computer (sections [0018] and [0022-0023] of Ludving et al.’019 disclose wirelessly transmitting the data to a remote computer 15; as modified by Dacey, Jr. et al.’694, the data is encrypted).
Regarding claim 9, the computing device 15 of Ludving et al.’019 is a remote control that is a gateway device having at least one of receiving and transmitting functionalities wherein the RF transmitter receiver is in wireless communication with the remote control (sections [0018], [0022-0023], and [0029] of Ludving et al.’019).
Regarding claim 10, the remote control (computing device 15) of Ludving et al.’019 acts as a power source (section [0029] of Ludving et al.’019) or docking station (section [0039] of Ludving et al.’019 mentions that the computing device may be connected via a cable to the physiological data acquisition module).
Regarding claim 16, the encrypted data transmitted by the physiological data acquisition module is transmitted by an RF transmitter receiver to the means for displaying, storing, processing, and analyzing (sections [0023] and [0029] of Ludving et al.’019).
Regarding claim 19, a receiver of the RF transmitter-receiver is a remote center of computer (computing device 15 of Ludving et al.’019) for further display, storing, processing, and analysis (sections [0023] and [0029] of Ludving et al.’019).
Regarding claim 24, the active electrode of Ludving et al.’019 is capable of being positioned on a forehead of the user when the physiological data acquisition assembly is in use (Figure 1 of Ludving et al.’019 shows forehead electrodes, and section [0028] discloses using a marker on the forehead to align the electrodes).
Regarding claim 25, the reference electrode of Ludving et al.’019 is positionable behind an ear of the user when the physiological data acquisition assembly is in use (Figure 1 of Ludving et al.’019 shows a reference electrode 28 positionable behind an ear of the user, section [0019] discloses that reference electrodes may be attached to the ear).
Regarding claim 28, as modified by Caamano et al.’707, the physiological data acquisition assembly of Ludving et al.’019 comprises a single active-electrode snap connector assembly.
Regarding claim 30, the physiological signal acquisition module is configured to wirelessly transmit the recorded and stored encrypted data to a receiver of an RF transmitter-receiver, the receiver selected from a cellular telephone or a smart-phone (section [0023] of Ludving et al.’019).
Regarding claim 31, the active electrode of Ludving et al.’019 is capable of being positioned on a forehead of the user when the physiological data acquisition assembly is in use (Figure 1 of Ludving et al.’019 shows forehead electrodes, and section [0028] discloses using a marker on the forehead to align the electrodes), and the reference electrode of Ludving et al.’019 is positionable behind an ear of the user when the physiological data acquisition assembly is in use (Figure 1 of Ludving et al.’019 shows a reference electrode 28 positionable behind an ear of the user, section [0019] discloses that reference electrodes may be attached to the ear).
Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351, as applied to claims 1 and 9, further in view of Fadem’169 (US Pub No. 2007/0106169) or, in the alternative, in further view of Alhussiny’012 (US Pub No. 2010/0042012).
Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351 discloses all of the elements of the current invention as discussed in paragraph 6 above, except for the physiological data module including at least one port to charge the module, transmit and receive data. Ludving et al.’019 discloses that its physiological data acquisition module includes a rechargeable battery (section [0022]), but fails to provide details of how the battery is recharged. Fadem’169 discloses recharging the battery of a physiological data acquisition module by attaching the physiological data acquisition module to a computer via a USB port (section [0057]). This would inherently require the physiological data acquisition module to include a port to charge the module. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the physiological data acquisition module of Ludving et al.’019 to include a port to charge the module, as taught by Fadem’169, since it would provide a means by which to recharge the battery of Ludving et al.’019. It is noted that Ludving et al.’019 already discloses a port to transmit and receive data (the transceiver of Ludving et al.’019). Furthermore, a USB port is capable of being used to transmit and receive data via a USB storage device (such as the one shown in Figure 6 of Caamano et al.’707). Finally, it is noted that section [0039] of Ludving et al.’019 mentions that the computing device may be connected via a cable to the physiological data acquisition module. Ludving et al.’019, as modified by Fadem’169, would use a USB cable to connect the physiological data acquisition module to a computing device, wherein the connection causes the battery to be recharged.
Alhussiny’012 also teaches the use of a USB port on a physiological data acquisition module, wherein the USB port is used to both transfer data and charge a battery (section [0049]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the physiological data acquisition module of Ludving et al.’019 to include a port to charge the module, transmit and receive data, as taught by Alhussiny’012, since it would provide a means by which to recharge the battery of Ludving et al.’019. It is noted that section [0039] of Ludving et al.’019 mentions that the computing device may be connected via a cable to the physiological data acquisition module. Ludving et al.’019, as modified by Alhussiny’012, would use a USB cable to connect the physiological data acquisition module to a computing device, wherein the connection causes the battery to be recharged.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351, as applied to claim 1, further in view of Kuo et al.’370 (US Pub No. 2007/0244370 – previously cited).
Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351 discloses all of the elements of the current invention as discussed in paragraph 6 above, except for the physiological data acquisition module including one or more additional components selected from at least one member of the group consisting of a head positioning sensor, nasal pneumotachometer, body temperature sensor and oximeter. Kuo et al.’370 teaches that physiological signals such as EEG signals and body temperature signals are indices of life and that collecting and analyzing these signals is helpful to understanding a broad range of medical information and future medical applications (page 1, section [0008]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the acquisition module of Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351 to include a body temperature sensor, as taught by Kuo et al.'370, since it would be helpful in understanding a broad range of medical information.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351, as applied to claim 1, further in view of Bibian et al.’512 (USPN 8,538,512 – previously cited).
Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351 discloses all of the elements of the current invention as discussed in paragraph 6 above, except for one or more the of the electrode snap connector assemblies being configured to continuously monitor electrode impedance. Bibian et al.’512 teaches continuously monitoring the electrode impedance of electrode assemblies in order to ensure the suitability of monitored signals and to guarantee an optimal signal quality (col. 5, lines 57-59 and col. 19, lines 4-9). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode snap connector assemblies of Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351 to be configured to continuously monitor electrode impedance, as taught by Bibian et al.’512, since it would ensure the suitability of the acquired EEG signals and would guarantee optimal signal quality.
Claims 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351, as applied to claim 1, further in view of Moll’804 (USPN 8,350,804 – previously cited).
Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351 discloses all of the elements of the current invention as discussed in paragraph 6 above, except for the physiological data acquisition module including a head positioning sensor. Moll’804 teaches using a head positioning sensor with an EEG acquiring assembly in order to make adjustments to acquired data when head movement occurs (col. 16, lines 13-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the physiological data acquisition module of Ludving et al.’019 in view of Caamano et al.’707 further in view of Dacey, Jr. et al.’694 further in view of Fadem et al.’916 further in view of Mann’351 to include a head positioning sensor, as taught by Moll’804, since it would allow adjustments to be made to the acquired EEG data if head movements occurred, such as the rejection of EEG signals containing too much movement artifact.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered and are moot because they do not apply to the combination of references used in the rejections forth in the current Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references teach that EEG recording devices comprise a reference electrode, a ground electrode, and an active/recording electrode: Kraus et al.’004 (US Pub No. 2006/0282004 – section [0011]); Prichep’251 (US Pub No. 2007/0100251 – section [0018]); Fischer et al.’277 (US Pub No. 2007/0112277 – section [0051]); Fehmi et al.’883 (USPN 4,031,883 – col. 9, lines 21-32); Bergelson et al.’327 (USPN 4,493,327 – col. 3, lines 23-31); and Tansey’957 (USPN 5,406,957 – col. 4, lines 4-9). The following references teach a single channel EEG acquisition module comprising a single active electrode: Bier et al.’431 (US Pub No. 2008/0249431 – section [0067]); Blanchet et al.’180 (USPN 5,154,180 – col. 2, lines 3-8); Kaplan et al.’993 (USPN 5,813,993 – col. 18, lines 26-37); Monastra et al.’980 (USPN 6,097,980 – see ABSTRACT). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791